DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19, 25 are pending and under examination.
Claims 20-24 are cancelled
Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references in the IDS filed 12/09/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claims 1, 5, 7 and 25 recite the limitation of “automatically advancing the firing member at a second speed without human input”.
The term without human input is not enabled by the specification, the specification specifically enables manual input of an operator to set predetermined thresholds in paragraph 0283-0284, and to automatically respond to the set threshold limits to provide feedback to the clinician in paragraph 0269-0270. There will always be some amount of human input in order set the limits within the controller, and this is how it is described in the instant application. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Independent claims 1, 5, 7 and 25 recite the limitation of “automatically advancing the firing member at a second speed without human input”
It is unclear the metes and bounds of this claim because there will always be some amount of human input in order set the limits within the controller when using a surgical stapling device, the device only functions when being used by a clinician.
Claims 2-4, 6, 8-19 are rejected as being dependent from rejected independent claims 1, 5, and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-19, 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US 2014/0246474 in view of Zemlok US 2015/0209035.

	Regarding claim 1, Hall discloses a surgical instrument (10) comprising: a handle (20); a shaft (30) extending distally from the handle (20); an end effector (102) positioned at a distal end of the shaft (30; fig.1), the end effector comprising: an anvil (190) comprising an engagement ramp (figures 4-6; par 0143); a staple cartridge jaw (holds staple cartridge 130) a firing member (160) comprising an engagement portion, wherein the firing member is translatable proximally and distally along a longitudinal axis of the end effector (102) from a stroke beginning position (fig.4) to a stroke end, wherein the stroke end position is distal to the stroke beginning position (fig.6); a knife (164) coupled to the firing member (160); and a staple cartridge (130) comprising a wedge sled (170) positioned to be actuated by distal translation of the firing member (160); a motor (3714) coupled to the firing member (160) to translate the firing member (160) between the stroke begin position (fig.4) and the stroke end position (fig.6); a motor controller (800) to receive a motor set point and provide a drive signal to the motor (3714; par 0243); and a control circuit (3702) comprising at least one processor (3706) and a memory device (3708) in communication with the at least one processor (3706), wherein the memory device comprises instructions that (par 0243-0245; fig.82) , when executed by the at least one processor (3706), causes the at least one processor to: advance the firing member (160) at a known speed control level for a beginning portion of the firing stroke, wherein the beginning portion of the firing stroke spans until the engagement portion of the firing member is fully up the engagement ramp of the anvil and prior to the knife cutting tissue (par 0253-0254; the memory device comprises instructions that, when executed by the processor, begin a firing stroke by providing an initial motor setting for an open loop portion, receive second motor data and send a second signal until the firing stroke has been completed).

	However Zemlok teaches a surgical cutting and stapling instrument that includes motor control that explicitly teaches variable displacement sensors that determine position of the firing member and further teaches the operator to drive the motors at varying speeds which would include a first speed and a second speed required by the claims, and further teaches mode change between clamping and firing is controlled using tactile feedback in order to prevent false actuation, this separate control also provides the capability of a first speed during clamping or the beginning of stroke operation, and a second speed which including firing of the surgical instrument; this is accomplished by using a speed control circuit 115 in combination with variably types of sensors, this relays back to the control which although occurring during clinician operation, has some amount of automatic control where the sensors indicate position and speed of the firing member (par 0070-0075 Zemlok). 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by hall, with the variable speed control as taught by Zemlok, to provide greater control of the surgical instrument during use and prevent miss firing, or speeds above threshold limits which may damage delicate tissue, further it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the speed control more automatic, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, paragraph 0283-0284 or 0269-0270, applicant has not disclosed any criticality for the claimed limitations.

	Regarding claim 2, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 1, wherein the displacement of the firing member during the beginning portion of the firing member stroke is between 0.1” to 0.3” (Hall fig, 4 shows the engagement ramp par 0253).
	Regarding claim 3, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 1, wherein a time necessary to advance the firing member at a known speed control level through beginning portion of the firing stroke, determines a magnitude of the tissue positioned between the anvil and staple cartridge jaws (Hall par 0253; a firing algorithm 3804 using input variables 3818; Par 0260-0261 teaches a tissue thickness sensing module using sensors such as a hall effect sensor).
	Regarding claim 4, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 1, wherein the magnitude of the tissue is used to set the speed of the firing member for the rest of the firing member travel during the firing stroke (Hall par 0253; a firing algorithm 3804 using input variables 3818, and motor control based on tissue thickness Hall par 0260-0261).
	Regarding claim 5, Hall discloses a surgical instrument (10) comprising: a handle (20); a shaft (30) extending distally from the handle (20); an end effector (102) positioned at a distal end of the shaft (30), the end effector comprising: an anvil (190); a firing member (160) translatable proximally and distally along a longitudinal axis of the end effector (102) from a stroke beginning position (fig.4) to a stroke end position (fig.6) distal of the stroke beginning position; a knife (164) coupled to the firing member (160); and a staple cartridge (130) comprising a wedge sled (170) positioned to be actuated by distal translation of the firing member (160); a motor (3714) coupled to the firing member(160) to translate the firing member (160) between the stroke begin position (fig.4) and the stroke end position (fig.6); a motor controller (800) to receive a motor set point and provide a drive signal to the motor (3714); and a control circuit (3702) comprising at least one processor (3706) and a memory device (3708) in communication with the at least one processor (3706), wherein the memory device (3708) comprises instructions that, when executed by the at least one processor (3706), causes the at least one processor (3706) to: receive a first firing signal; at a first time and in response to the first firing 
Hall discloses a motor control system that can determine clamping when the engagement of the firing member is all the way up the engagement ramp which is the equivalent to the clamping position because the clamping position is not completed until the engagement ramp has been traversed by the firing member, as it would be capable of completing multiple speeds based upon the motor control and the activation of the trigger between a clamping and firing strokes which are equivalent to first and second known known speed control levels, However first a second speeds based upon the specific position and determined by a time is not explicitly disclosed by Hall.
	However Zemlok teaches a surgical cutting and stapling instrument that includes motor control that explicitly teaches variable displacement sensors that determine position of the firing member and further teaches the operator to drive the motors at varying speeds which would include a first speed and a second speed required by the claims, and further teaches mode change between clamping and firing is controlled using tactile feedback in order to prevent false actuation, this separate control also provides the capability of a first speed during clamping or the beginning of stroke operation, and a second speed which including firing of the surgical instrument; this is accomplished by using a speed control circuit 115 in combination with variably types of sensors, this relays back to the control which although occurring during clinician operation, has some amount of automatic control where the sensors indicate position and speed of the firing member (par 0070-0075 Zemlok). 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by hall, with the variable speed control as taught by In re Venner, 120 USPQ 192. Please note that in the instant application, paragraph 0283-0284 or 0269-0270, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 6, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 5, wherein the memory device further comprises instructions that, when executed by the at least one processor (3706), causes the at least one processor to: receive a second firing signal after the first firing signal; at a second time and in response to the second firing signal, set the motor set point to the first motor set point value; determine that a second initial time period has passed since the second time (initial motor setting at t.sub.0 in order to clamp and cut tissue prior to end of stroke stapling position), wherein the second initial time period; receive second translation data describing a second distal translation of the firing member during the second initial time period (par 0253-0254; the memory device comprises instructions that, when executed by the processor, begin a firing stroke by providing an initial motor setting for an open loop portion, receive second motor data and send a second signal until the firing stroke has been completed); determine that the second distal translation of the firing member during the second initial time period is less than a distal translation threshold; and modulate the motor set point to drive the firing member distally at a thick tissue firing member velocity at least until the firing member reaches the stroke end position (par 0342; motor controllers monitor surgical operations configured to operate and determine if a set point threshold has been reached, and in response alter the operation of the motor).
Hall discloses a motor control system that can determine clamping when the engagement of the firing member is all the way up the engagement ramp which is the equivalent to the clamping position because the clamping position is not completed until the engagement ramp has been traversed by the firing member, as it would be capable of completing multiple speeds based upon the motor control and the 
	However Zemlok teaches a surgical cutting and stapling instrument that includes motor control that explicitly teaches variable displacement sensors that determine position of the firing member and further teaches the operator to drive the motors at varying speeds which would include a first speed and a second speed required by the claims, further taught mode change between clamping and firing is controlled using tactile feedback in order to prevent false actuation, this separate control also provides the capability of a first speed during clamping or the beginning of stroke operation, and a second speed which including firing of the surgical instrument (par 0070-0075 Zemlok). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by hall, with the variable speed control as taught by Zemlok, to provide greater control of the surgical instrument during use and prevent miss firing, or speeds above threshold limits which may damage delicate tissue

	Regarding claim 7, Hall discloses a surgical instrument (10) comprising: an end effector (102), the end effector comprising; a firing member (160) translatable proximally and distally along a longitudinal axis between a stroke begin position (fig.4) to a stroke end position (fig.6) distal of the stroke begin position; a knife (164) coupled to the firing member (160); and a motor (3714) coupled to the firing member (160) to translate the firing member between the stroke begin position (fig.4) and the stroke end position (fig.6); and a control circuit (3702) comprising at least one processor (3706) and a memory device (3708) in communication with the at least one processor (3706), wherein the memory device comprises instructions that, when executed by the at least one processor (3706), causes the at least one processor to: begin a firing member stroke by providing an initial motor setting to the motor (par 0253); maintain the initial motor setting for an open-loop portion of the firing member stroke; receive firing member motion data describing a motion of the firing member during the open-loop portion of the 
Hall discloses a motor control system that can determine clamping when the engagement of the firing member is all the way up the engagement ramp which is the equivalent to the clamping position because the clamping position is not completed until the engagement ramp has been traversed by the firing member, as it would be capable of completing multiple speeds based upon the motor control and the activation of the trigger between a clamping and firing strokes which are equivalent to first and second known known speed control levels, However first a second speeds based upon the specific position and determined by a time is not explicitly disclosed by Hall.
	However Zemlok teaches a surgical cutting and stapling instrument that includes motor control that explicitly teaches variable displacement sensors that determine position of the firing member and further teaches the operator to drive the motors at varying speeds which would include a first speed and a second speed required by the claims, and further teaches mode change between clamping and firing is controlled using tactile feedback in order to prevent false actuation, this separate control also provides the capability of a first speed during clamping or the beginning of stroke operation, and a second speed which including firing of the surgical instrument; this is accomplished by using a speed control circuit 115 in combination with variably types of sensors, this relays back to the control which although occurring during clinician operation, has some amount of automatic control where the sensors indicate position and speed of the firing member (par 0070-0075 Zemlok). 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by hall, with the variable speed control as taught by Zemlok, to provide greater control of the surgical instrument during use and prevent miss firing, or speeds above threshold limits which may damage delicate tissue, further it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the speed control more In re Venner, 120 USPQ 192. Please note that in the instant application, paragraph 0283-0284 or 0269-0270, applicant has not disclosed any criticality for the claimed limitations.

	Regarding claim 8, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 7, wherein the open-loop portion of the firing member stroke is from a beginning of the firing member stroke to an end of an initial time period (Hall par 0342; motor controllers monitor surgical operations configured to operate one or more control feedback loop operations).
	Regarding claim 9, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 7, wherein the open loop portion of the firing member stroke is from the stroke begin position (fig.4) to a point separated from the stroke begin position by an initial distance (Hall par 0342; motor controllers monitor surgical operations configured to operate one or more control feedback loop operations).
	Regarding claim 10, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 9, wherein the initial distance is about 1/6 of a distance between the stroke begin position (fig.4) and the stroke end position (Hall fig.6; par 0342).
	Regarding claim 11, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 7, wherein providing the initial motor setting to the motor comprises providing a first motor set point to a motor control circuit (Hall control circuit 1406; par 0307).
	Regarding claim 12, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 7, wherein the initial motor setting is a voltage of a motor drive signal provided to the motor (Hall par 0254).
	Regarding claim 13, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 7, wherein the drive of the firing member (160) according to the firing control program comprises driving the firing member to a first constant speed (Hall par 0342).
Regarding claim 14, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 7, wherein the drive of the firing member (160) according to the firing control program comprises driving the firing member with a constant power (Hall par 0342). 
	Regarding claim 15, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 7, wherein the memory device further comprises instructions that, when executed by the at least one processor, causes the at least one processor to (3706) : begin a second firing member stroke by providing the initial motor setting to the motor (initial motor setting at t.sub.0 in order to clamp and cut tissue prior to end of stroke stapling position); maintain the initial motor setting for an open-loop portion of the second firing member stroke (open loop operation including a home position, and second soft stop end position); receive firing member motion data describing a motion of the firing member during the open-loop of the second firing member stroke; select a second firing control program based at least in part on the motion of the firing member during the open-loop portion of the second firing member stroke; and after the open loop portion of the second firing member stroke, drive the firing member according to the second firing control program (Hall par 0310-0313; in an open loop the firing member 158 can be controlled and monitored during an open loop operation during a first initial time period and at multiple soft stop positions).
	Regarding claim 16, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 15, wherein the firing member motion data indicates that the firing member moved farther during the open-loop portion of the firing member stroke than during the open-loop portion of the second firing member stroke, wherein the drive of the firing member according to the firing control program comprises driving the firing member to a first constant speed, and wherein the drive of the firing member according to the second firing control program comprises driving the firing member to a second constant speed lower than the first constant speed (Hall par 0310-0313; in an open loop the firing member 158 can be controlled and monitored during an open loop operation during a first initial time period and at multiple soft stop positions).
Regarding claim 17, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 15, wherein the firing member motion data indicates that the firing member moved farther during the open-loop portion of the firing member stroke than during the open-loop portion of the second firing member stroke, wherein the drive of the firing member according to the firing control program comprises driving the firing member at a first constant power, and wherein the drive of the firing member according to the second firing control program comprises driving the firing member at a second constant power less than the first constant power (Hall par 0310-0313; in an open loop the firing member 158 can be controlled and monitored during an open loop operation during a first initial time period and at multiple soft stop positions).
	Regarding claim 18, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 7, further comprising a position sensor positioned to sense a position of the firing member (sensor 4116; Hall par 0273).
	Regarding claim 19, Hall as modified by Zemlok substantially teaches the surgical instrument of claim 7, further comprising an encoder (6416a-6416d) in communication with the control circuit, wherein the encoder is positioned to provide a pulsed signal indicating motion of the firing member (Hall par 0347).
Regarding claim 25, Hall discloses a surgical instrument (10) comprising: an end effector (102); a firing member (158) translatable proximally and distally along a longitudinal axis (of shaft 30) between a stroke begin position (shown in fig.4) to a stroke end position (shown in fig.6) distal of the stroke begin position; a knife (164) coupled to the firing member (160); a motor (3714) coupled to the firing member (160)  to translate the firing member between the stroke begin position (fig.4) and the stroke end position (fig.6); and a control circuit (3702) configured to: begin a firing member stroke by providing an initial motor setting to the motor (initial motor setting at t.sub.0 in order to clamp and cut tissue prior to end of stroke stapling position) ; maintain the initial motor setting for an open-loop portion of the firing member stroke (par 0310); receive data indicative of firing member motion during the open-loop portion of the firing member stroke (open loop operation including a home position, and second soft stop end position); 
Hall discloses a motor control system that can determine clamping when the engagement of the firing member is all the way up the engagement ramp which is the equivalent to the clamping position because the clamping position is not completed until the engagement ramp has been traversed by the firing member, as it would be capable of completing multiple speeds based upon the motor control and the activation of the trigger between a clamping and firing strokes which are equivalent to first and second known known speed control levels, However first a second speeds based upon the specific position and determined by a time is not explicitly disclosed by Hall.
	However Zemlok teaches a surgical cutting and stapling instrument that includes motor control that explicitly teaches variable displacement sensors that determine position of the firing member and further teaches the operator to drive the motors at varying speeds which would include a first speed and a second speed required by the claims, and further teaches mode change between clamping and firing is controlled using tactile feedback in order to prevent false actuation, this separate control also provides the capability of a first speed during clamping or the beginning of stroke operation, and a second speed which including firing of the surgical instrument; this is accomplished by using a speed control circuit 115 in combination with variably types of sensors, this relays back to the control which although occurring during clinician operation, has some amount of automatic control where the sensors indicate position and speed of the firing member (par 0070-0075 Zemlok). 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the control circuit as taught by hall, with the variable speed control as taught by Zemlok, to provide greater control of the surgical instrument during use and prevent miss firing, or speeds above threshold limits which may damage delicate tissue, further it would have been obvious to one In re Venner, 120 USPQ 192. Please note that in the instant application, paragraph 0283-0284 or 0269-0270, applicant has not disclosed any criticality for the claimed limitations.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. Applicant argues that Hall in view of Zemlok fails to teach automatically advancing the firing member at a second speed without human input, this argument is unpersuasive please see rejection under 112a, and 112b, and further the rejection under 103 where Zemlok teaches at least some automatic response in the speed control circuit which substantially teaches an automatic advancement and second speed after a predetermined and programed sensed position of the firing member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731